1                                                        THE HONORABLE MARY ALICE THEILER
                                                           UNITED STATES MAGISTRATE JUDGE
2

3

4

5

6

7
                           IN THE UNITED STATES DISTRICT COURT
8                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
9
      Roger Herbert Lincoln Jr,
10                                                                  NO. C19-5392-MAT
                                      Plaintiff,
11
                                                                  ORDER ALLOWING WITHDRAWAL
12    v.                                                          OF PLAINTIFF’S ATTORNEY

13    Andrew Saul, Commissioner of Social Security,
14
                                      Defendant.
15

16          This matter coming on regularly before the undersigned upon the motion of plaintiff’s
17   counsel for an order allowing withdrawal of representation of the plaintiff in this case and good
18   cause having been shown, it is hereby
19          Ordered, Adjudged, and Decreed that Charles W. Talbot is hereby allowed to withdraw as
20   counsel for the plaintiff and he shall have no further obligation of representation of the plaintiff in
21   this matter.
22          Dated this 5th day of August 2019 at Seattle, Washington.
23

24                                                  s/ Mary Alice Theiler
                                                    United States Magistrate Judge
25

26
                                                                                          LAW OFFICE OF
                                                                                  TALBOT & ASSOCIATES, P.S.
                                                                                     5005 CENTER STREET, STE.. E.
                                                                                     TACOMA, WASHINGTON, 98409
                                                                                        FAX (253) 564-9300
                                                                                      PHONE (253) 566-9300

     ORDER ALLOWING WITHDRAWAL
     OF PLAINTIFF’S ATTORNEY - 1
